Citation Nr: 0624932	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  90-52 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial evaluations for bilateral 
hearing loss, to include whether the October 1957 rating 
decision was final with respect to the denial of service 
connection for hearing loss in the right ear. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran had active service from August 1953 to August 
1957.

The matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

Following the October 1957 denial of service connection for 
bilateral defective hearing, the development and adjudication 
of separate claims for right and left ear hearing loss were 
conducted along parallel tracks.  When an August 1989 claim 
alleging error with the original denial of service connection 
was raised to the Board in December 1991, it was remanded for 
further development as "closely related" to the claim for 
service connection on appeal.  The October 1957 rating 
decision was found to be clearly and unmistakably erroneous 
by the VA Director of Compensation and Pension Service in 
August 1992, but only with respect to left ear hearing loss.  
The RO granted service connection for left ear hearing loss 
and a noncompensable rating was established, effective August 
7, 1957.  In June 1999, the Board remanded the issue of right 
ear hearing loss for additional development, as inextricably 
intertwined with the claim for an increased rating for the 
left ear, to include whether the October 1957 rating decision 
was final.  The parallel tracks of adjudication and 
development were then merged in a September 2000 grant of 
service connection for right ear hearing loss.

Due to the nature of evaluating hearing loss disability, the 
evaluation of hearing loss in both ears, the finality of the 
October 1957 rating decision as it applies to right ear 
hearing loss, and the effective date of the award of service 
connection for right ear hearing loss, are inextricably 
intertwined with the previous issue of an increased 
evaluation for left ear hearing loss.  



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Correspondence received by the RO on February 27, 1958, 
includes the veteran's expression of dissatisfaction with the 
October 28, 1957 rating decision that had denied service 
connection for bilateral defective hearing, and constitutes a 
valid notice of disagreement.

3.  The veteran suffered from hearing loss in the right ear 
in 1957.

4.  From August 7, 1957 up until January 30, 1992, the 
veteran's bilateral hearing loss has been manifested by 
adjusted speech reception that corresponds to designation A 
for both ears; pure tone audiometry test results that 
revealed an average decibel loss of 12 for the right ear, and 
7 for the left ear; and conversational voice test results 
that revealed hearing at a distance of 15 feet in both ears.

5.  From January 31, 1992 through October 28, 1999, the 
veteran exhibits hearing of no worse than Level II hearing 
loss in the right ear and Level I hearing loss in the left 
ear.

6.  For the time period from October 29, 1999 to October 31, 
2000, the veteran exhibits Level V hearing loss in his right 
ear and Level III hearing loss in his left ear.

7.  For the time period from November 1, 2000 forward, the 
veteran exhibits, at worst, Level V hearing loss in his right 
ear and Level V hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  The October 28, 1957 rating decision was properly 
appealed and was not final with respect to the denial of 
service connection for right ear hearing loss.

2.  Service connection for bilateral hearing loss is 
effective August 7, 1957.

3.  The criteria for an initial compensable rating for 
bilateral hearing loss, for the period from August 7, 1957 to 
October 28, 1999, have not been met.  1945 Schedule for 
Rating Disabilities, Extension 8-B (March 23, 1956), 
Diagnostic Codes 6250 to 6260 (renumbered as 6277 to 6297, 
effective June 22, 1956).  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.85-4.87a 
Diagnostic Codes 6277 to 6297 (effective from May 22, 1964), 
and 4.85-4.87 Diagnostic Code 6100 (effective from December 
18, 1987, and since June 10, 1999).

4.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss, for the period from October 29, 1999 
to October 31, 2000 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 
Diagnostic Code 6100, 4.86 (2005).

5.  The criteria for a rating in excess of 20 percent, for 
bilateral hearing loss, for the period from November 1, 2000 
forward have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 
6100, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the grant of service connection for hearing 
loss in each ear occurred prior to enactment of the VCAA, 
with an evaluation and effective date assigned upon the award 
of service connection.  As the veteran's claim was already 
substantiated at the time section 5103(a) was enacted and 
made applicable to his claim, the Secretary had no obligation 
provide notice under the statute.  Dingess, supra.  
Regardless, in a July 2005 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The case was thereafter readjudicated in September 
2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, private medical records, an 
informal hearing presentation, a hearing transcript, and 
statements by the veteran's accredited representative.

As discussed above, to the extent the VCAA provisions apply, 
they have been considered and complied with.  The veteran was 
notified and aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA medical records, VA 
examination reports, private medical records, an informal 
hearing presentation, a hearing transcript, and statements by 
the veteran's accredited representative.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate a claim for increased rating, and what the 
evidence in the claims file shows, or fails to show, with 
respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Finality of October 1957 Rating Decision

The law at the time of the veteran's initial claim required 
applications for review on appeal to have been filed within 
one year from the date of mailing of notice of the result of 
an initial review or determination.  38 U.S.C.A. § 3305 (1952 
ed., Supp. V).  Further, VA procedures stated that an 
informal appeal is comprised of a claimant's expression of 
dissatisfaction following a rating or other adjudicative 
action.  VA Manual 8-5, Adjudication Procedure, 1956 Changes, 
para. 137 (hereinafter "Manual" 8-5).  These procedures also 
required the VA to determine whether there was an error in 
adjudicating the veteran's claim, and then to mail the 
veteran a VA Form 1-9.  Id.

The veteran's initial claim for a hearing loss disability was 
filed August 27, 1957, within a month following discharge on 
August 6, 1957.  

Following the denial of service connection for bilateral 
defective hearing, the veteran filed correspondence, received 
February 1958, where he noted the denial of service 
connection for his hearing condition and then proceeded to 
advance facts contrary to such a finding.  For example, he 
recounted reporting to sick bay for "sore ears" in 1953.  He 
also discussed noise exposure, shock and concussion on a gun 
range, and gunnery practice onboard a U.S. Navy vessel.  He 
asked the RO for "review and reconsideration" of his claim.  
As a result, the veteran was sent notice in March 1958 that 
the disallowance of his claim was continued, and that he 
needed to submit new and material evidence.  However, 
liberally construed, his correspondence expresses 
dissatisfaction with the prior decision.  Because the veteran 
was not notified of his appeal rights following submission of 
his expression of dissatisfaction, and because there is no 
evidence a VA Form 9 was properly furnished to the veteran, 
the Board resolves all doubt in the veteran's favor and 
presumes that proper notice of disagreement was submitted and 
the initial claim regarding right ear hearing loss is still 
open.

While service connection was granted for the left ear hearing 
loss in an August 1992 rating decision, such was not the case 
with the right ear hearing loss.  The RO's initial grant of 
service connection for hearing loss in the veteran's right 
ear was issued in October 2000.  An effective date of August 
7, 1989 was assigned for service connection for the right ear 
hearing, the date of the claim on appeal.  

With regard to the prior denial of right ear hearing loss, 
the RO discussed the issue of clear and unmistakable error in 
the September 2000 Supplemental Statement of the Case (SSOC), 
and made a determination that the alleged error in the 1957 
rating involved an exercise of judgment.  In doing this, the 
RO implicitly determined that the October 1957 rating 
decision was final.  However, for the reasons set forth 
above, the Board finds otherwise.  

As noted above, the Board finds that the veteran properly 
appealed his initial decision under the laws in existence in 
1957 and his initial claim for that condition is still 
pending.  Thus, the effective date for the right ear hearing 
loss should be the day following discharge from service, as 
his claim was filed within one year of discharge, or the date 
entitlement arose, whichever is later.

On this point, the Board notes that the 1957 VA examination 
diagnosed the veteran with bilateral perceptive hearing loss.  
The Board further notes that 38 C.F.R. § 3.385 defining 
hearing loss disability was not in effect at that time.  
Thus, as the right ear hearing loss claim derives from the 
initial denial of service connection in October 1957, hearing 
loss was diagnosed at that time, and service connection was 
eventually granted for the right ear hearing loss, the record 
establishes August 7, 1957 as the proper effective date for 
the initial grant of service connection for the veteran's 
bilateral hearing loss.  

Increased Rating

In this dated appeal, the veteran seeks a higher evaluation 
for his bilateral hearing loss from 1957.  The Board finds, 
however, that an increased rating is not warranted for any 
period of time during the pendency of the veteran's claim.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

Initially, the Board notes that the criteria for the 
evaluation of hearing loss have undergone a number of 
revisions during the time period relevant for consideration 
in the adjudication of the veteran's claim for increase.  The 
substantive changes to the rating criteria for each revision 
are discussed in further detail below.  There is also no 
indication that any of the revised criteria are intended to 
have retroactive effect, and accordingly, the claim should be 
evaluated only under the former criteria for any time period 
prior to the effective date of the new rating criteria.  See 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Historically, the rating criteria for the evaluation of 
bilateral hearing loss are set forth under the 1945 VA 
Schedule for Rating Disabilities, as well as the provisions 
of Extension 8 to the 1945 rating schedule, effective in 
February 27, 1952.  The 1945 criteria had originally provided 
that hearing loss was to be evaluated in terms of the number 
of feet at which ordinary conversational voice was heard.  
Under the February 1952 revision, a new system was 
implemented whereby either the results of controlled speech 
reception testing, or pure tone audiometry, were to be used 
in evaluating hearing loss.  Such examinations were intended 
to replace the former conversational voice test wherever 
practicable.  Controlled speech reception examinations 
involved, for each ear separately, measurements of the 
threshold of intensity in terms of speech reception decibel 
loss, and the percentage of word discrimination.  Pure tone 
audiometry compared the average decibel loss in each ear at 
three frequencies: 500, 1000, and 2000 Hertz (Hz).  The 
rating schedule then established six levels of auditory 
acuity, from Level A for lesser degrees of hearing impairment 
through Level F for greater degrees of hearing impairment.  
After determining the designated level of auditory acuity in 
each ear (based on either controlled speech reception test 
results, or pure tone audiometry), those levels were combined 
to give an overall level of hearing impairment.

The criteria for the evaluation of hearing loss were again 
revised, effective March 23, 1956, with the issuance of 
Extension 8-B.  These were the rating criteria in effect at 
the time of August 7, 1957 effective date of the veteran's 
grant of service connection for bilateral hearing loss.  This 
amendment retained the use of controlled speech reception 
tests and pure tone audiometry as the methods for measurement 
of auditory acuity, and clarified that the results of 
conversational voice testing would not be utilized for rating 
purposes except in unusual cases where no other data was 
available.  A chart for purposes of determining the result of 
controlled speech reception testing, based upon the 
combination of speech reception decibel loss and word 
discrimination scores (denoted at Table I), was added to the 
rating criteria.  The existing chart for determining the 
overall level of hearing impairment based on controlled 
speech reception testing and/or pure tone audiometry (denoted 
as Table II), was updated to reflect revised levels of 
impairment corresponding to each available percentage rating.  
[The Board points out that the 1945 VA rating schedule was 
also amended by Extension 8-A, dated October 27, 1952 
(consideration of bone-conduction retention in some 
circumstances for audiometric testing), and extension 8-C, 
dated June 22, 1956, (renumbering of diagnostic codes 
pertaining to hearing loss), although these particular 
amendments do not substantively affect the consideration of 
the present claim.]  These provisions were later incorporated 
into VA regulations, effective May 22, 1964 through December 
17, 1987.  38 C.F.R. § 4.85-4.87a Diagnostic Codes 6277 to 
6297 (1965).

Effective December 18, 1987, evaluations of defective hearing 
ranging from noncompensable to 100 percent based on organic 
impairment of hearing acuity were to be measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (Hz).  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule established eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.

This rating criteria was revised, effective June 10, 1999, 
however, the substantive provisions under the more recent 
criteria have not significantly changed.  See 38 C.F.R. § 
4.87 (1998), and 38 C.F.R. § 4.85 (2005).  The Board notes 
that current VA rating criteria for the evaluation of hearing 
loss disability provide ratings from zero (noncompensable) to 
100 percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86.  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels designated 
Level I for essentially normal acuity through Level XI for 
profound deafness.  Id.  The evaluation of hearing impairment 
applies a rather structured formula which is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.


Entitlement to a compensable rating from August 7, 1957 to 
October 29, 1999

Evidence of record includes audiometric examinations from the 
veteran's period of service through the present.  At 
enlistment, the veteran tested 15/15 for both spoken and 
whispered voice testing.  These results were repeated upon 
the veteran's discharge examination in August 1957.  
Conversational voice tests are only to be used when no other 
data is available.  1945 Schedule for Rating Disabilities, 
Extension 8-B (March 23, 1956).  When these values are 
transposed onto Table II of extension 8-B, a non-compensable 
rating is warranted.  Id.

With respect to speech reception decibel loss, the veteran's 
right ear test for spondee words produced a result of 8 and 
the percentage of maximum for "pb" words was 98 percent.  
Applying these figures to the equation in Extension 8-B, 
Table I, a literal designation of A is derived.  As for the 
left ear, the veteran tested at 4 for spondee words and 100 
percent for pb words.  These figures net a literal 
designation of A, when applied to Extension 8-B, Table I.  
The intersection of the Column for literal designation A in 
the poorer ear with the row for literal designation A in the 
better ear yields a non-compensable rating under Extension 8-
B, Table II.

On the authorized audiological evaluation in September 1957, 
pure tone thresholds, in decibels, were as follows:



HERTZ


500
1000
2000
Avg.
RIGHT
10
10
15
12
LEFT
5
10
5
7

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 in the left ear.

An average of not more than 25, with no decibel loss in any 
tested frequency greater than 35 corresponds to a designation 
of the letter A for both the veteran's right ear 
and left ear.  On Extension 8-B Table II, the intersection of 
Row A and Column A designates a non-compensable evaluation.  

Turning the period subsequent to the promulgation of new 
regulations 38 C.F.R. § 4.85-4.87a Diagnostic Codes 6277-
6297, which became effective December 18, 1987, the Board 
notes there are no changes in the degree of the veteran's 
disability that could warrant an increased rating.  On the 
authorized audiological evaluation in January 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Avg.
RIGHT
15
10
45
60
60
44
LEFT
5
15
30
65
75
47

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  

At the time of this audiogram, the veteran's puretone average 
is 44 and the speech recognition score is 96 percent in the 
right ear, while puretone average is 47 and speech 
recognition is 96 percent in the left ear.  These results, 
when applied to Table VI, yield a finding of Level I hearing 
in both ears.  Applying these designations to the chart in 
Table VII yields a non-compensable evaluation.  38 C.F.R. § 
4.85.

The veteran underwent a VA outpatient audiometry examination 
in September 1993, which did not provide sufficient 
information for rating purposes, in that it did not provide a 
reading at 3000 hertz, but shows findings consistent with 
prior and subsequent authorized audiograms.  

Later that year, in December 1993, the veteran underwent 
another VA audiometric examination where pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Avg.
RIGHT
20
15
50
65
60
48
LEFT
10
20
30
70
75
49

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 percent in the left ear.

Here, puretone average is 48 and the speech recognition score 
is 88 percent in the right ear, while puretone average is 49 
and speech recognition is 96 percent in the left ear.  These 
results, when applied to Table VI, yield a finding of Level 
II hearing in the veteran's right ear and Level I hearing in 
his left ear.  Applying these designations to the chart in 
Table VII yields a non-compensable evaluation.  38 C.F.R. § 
4.85.  Further, to the extent that the prior version of 
rating schedule criteria can be applied, none of the 
examination results yield a literal designation greater than 
C in the right ear and A in the left.  Such findings 
correspond to a noncompensable rating under Extension 8-B, 
Table II.

As the noncompensable evaluation is consistent throughout all 
periods in question prior to October 28, 1999, the Board 
finds that an increased rating is not warranted for right or 
left ear hearing loss.  

Entitlement to an increased rating from October 29, 1999 to 
October 31, 2000

By rating decision of September 2000, the RO assigned a 
rating of 10 percent for the veteran's bilateral hearing 
loss, effective October 29, 1999.  For the reasons that 
follow, the Board finds that a rating in excess of 10 percent 
is not warranted from this date through October 31, 2000.

On the authorized audiological evaluation in October 29, 1999 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Avg.
RIGHT
15
15
55
70
70
53
LEFT
15
15
35
70
75
49

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 80 percent in the left ear.

Here, puretone average is 53 and the speech recognition score 
is 68 percent in the right ear, while puretone average is 49 
and speech recognition is 80 percent in the left ear.  These 
results, when applied to Table VI, yield a finding of Level V 
hearing in the veteran's right ear and Level III hearing in 
his left ear.  Applying these designations to the chart in 
Table VII yields a 10 percent evaluation.  38 C.F.R. § 4.85.  
As this evaluation is reflected in the RO's rating decision 
of September 2000, effective from the date of that 
examination, the Board finds that an increased rating is not 
warranted for this period.  Consideration of the prior 
version of the rating schedule would yield a noncompensable 
evaluation; thus, the revised version is more favorable to 
the veteran.

Entitlement to an increased rating from November 1, 2000 
forward

The veteran's 10 percent evaluation was increased to 20 
percent by a rating decision of July 2003, and an effective 
date of November 1, 2000 was assigned, based on the date of 
an outpatient report showing the veteran was fitted for a 
hearing aid.  For all periods following this increase, the 
Board finds there is no objective audiological evidence that 
would support a higher rating under the applicable criteria.

On the authorized audiological evaluation in June 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Avg.
RIGHT
25
25
60
70
70
56
LEFT
20
20
45
75
80
55

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 68 percent in the left ear.

Here, puretone average is 56 and the speech recognition score 
is 72 percent in the right ear, while puretone average is 55 
and speech recognition is 68 percent in the left ear.  These 
results, when applied to Table VI, yield a finding of Level V 
hearing in the veteran's left ear and Level V hearing in his 
right ear.  Applying these designations to the chart in Table 
VII yields a 20 percent evaluation.  38 C.F.R. 
§ 4.85.  Again, application of the prior version of the 
rating schedule criteria would result in a lower rating, with 
literal designations of C in the right and B in the left.  
Thus, the revised version is more favorable to the veteran.

On the authorized audiological evaluation in November 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Avg.
RIGHT
25
20
65
65
65
54
LEFT
20
20
45
75
85
56

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 76 percent in the left ear.

Here, puretone average is 54 and speech recognition scores 
are 68 percent in the right ear, while puretone average is 56 
and speech recognition is 76 percent in the left ear.  These 
results, when applied to Table VI, yield a finding of Level V 
hearing in the veteran's right ear and Level IV hearing in 
his left ear.  Applying these designations to the chart in 
Table VII yields a 10 percent evaluation.  38 C.F.R. 
§ 4.85.

Finally, the veteran underwent his most recent VA examination 
in August 2005.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Avg.
RIGHT
40
50
70
70
70
65
LEFT
20
35
55
75
80
61

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 74 percent in the left ear.

As mentioned, puretone average is 65 and speech recognition 
scores are 76 percent in the right ear, while puretone 
average is 61 and speech recognition is 74 percent in the 
left ear.  These results, when applied to Table VI, yield a 
finding of Level IV hearing in his right ear and Level V 
hearing in the veteran's left ear.  Applying these 
designations to the chart in Table VII yields a 10 percent 
evaluation.  38 C.F.R. § 4.85.

A review of all objective evidence of the veteran's hearing 
loss subsequent to November 1, 2000 does not indicate the 
veteran's hearing loss exceeded the criteria for a 20 percent 
evaluation for this period.  Therefore, an increased rating 
is not warranted from November 1, 2000 forward.

In summary, upon review of all objective audiometric data 
since the veteran's military service, there is no period of 
time for which entitlement to an increased rating is 
established under any applicable version of the rating 
schedule, above that which was appropriately assigned by the 
RO for any given period of time.  Therefore, an increased 
rating is not warranted for bilateral hearing loss for any 
period during the pendency of this claim.  See Fenderson, 
supra.

The Board has considered the provisions of 38 C.F.R. §4.86 
(2005).  However, the record does not reflect that the 
veteran has an exceptional pattern of hearing impairment as 
defined by that regulation.  Specifically, the veteran does 
not have pure tone thresholds of 55 decibels or more in each 
of the four frequencies 1000, 2000, 3000, and 4000 Hertz, nor 
does the record show pure tone thresholds of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz 
during any examination.  Thus, those regulatory provisions 
are not for application.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss from August 7, 1957 to October 28, 1999 is not 
warranted.

Entitlement to an increased rating, in excess of 10 percent, 
for bilateral hearing loss from October 29, 1999 to October 
31, 2000 is not warranted.

Entitlement to an increased rating, in excess of 20 percent, 
for bilateral hearing loss from November 1, 2000 forward is 
not warranted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


